Case 1:19-cv-05204-AT-SDA Document 66 Filed 06/11/20 Page 1 of 2
          Case 1:19-cv-05204-AT-SDA Document 66 Filed 06/11/20 Page 2 of 2




  Hon. Analisa Torres/Hon. Stewart Aaron
  March 31, 2020
  Page 2


         Additionally, we intend to file a Pre-Motion Letter seeking an Order from the Court
  allowing an interlocutory appeal of the Court’s June 3, 2020 Order. This case is primarily about
  the unpaid Comp Time, and secondarily about the overtime, which encompasses far fewer hours.
  We will set forth our reasoning, at greater length, by June 17, 2020.

                                                      Respectfully submitted,
                                                               /s/
                                                      Arthur Z. Schwartz


  cc:     Andrea O’Connor, Esq. by ECF




*5$17('

7KH &DVH 0DQDJHPHQW &RQIHUHQFH VFKHGXOHG IRU -XQH   LV
$'-2851(' WR -XO\   DW  DP 'HIHQGDQW V GHDGOLQH WR VXEPLW
D SUHPRWLRQ OHWWHU LQ VXSSRUW RI LWV DQWLFLSDWHG PRWLRQ IRU VXPPDU\ MXGJPHQW
LV (;7(1'(' WR -XO\  

62 25'(5('

'DWHG -XQH  
       1HZ <RUN 1HZ <RUN
